Title: To George Washington from David Humphreys, 27 September 1789
From: Humphreys, David
To: Washington, George


          
            My dear General.
            Rock Landing Septr 27th 1789
          
          Since I had the honor of writing to you yesterday, some things have happened, of which I conceive it expedient to give information by this conveyance.
          On the evening of the 25th McGillivray omitted to comply with his positive promise to write to us or come over the river, in order to explain the objections of the Chiefs to the Project of the

Treaty which we had proposed to them, and to propose alterations. Instead of removing, as he had intimated by Galphin, two miles back for the sake of pasture; we were informed in the forenoon yesterday that he had set out on his return to the Nation, without even deigning to send us any written or verbal Message. It is true, he permitted an Indian Trader to inform us (of his own motion) of this fact, and that he (McGillivray) would halt for that day, at Commissioners’ Creek, fifteen or eighteen miles distant. McGillivray’s pretences for this movement homeward (if rightly reported) are of the most frivolous & unjustifiable nature. He is said to pretend to be dissatisfied, that, in a private conversation, I had questioned the Powers of himself & those present to make a Treaty that would be binding upon the whole nation. The fact is far otherwise. When he spoke of the invalidity of some of the Treaties between Georgia and the Creeks, because the latter were not fully represented; I asked him, how it was to be proved that their Nation was fully represented at this time? I lamented that the uncivilised state of the nation would not perhaps admit of the same Evidence to legalize Proceedings which civilised Nations required, and inquired whether the White Leiutenant (a very great Chief not present) would agree to whatever should now be done. It is farther said by the Indian Trader abovementioned, that McGillivray pretended I had told him, that, upon making this Treaty with us, he must entirely break with the Spanish government. I told him, on the contrary, that, as far as I could learn from him the nature of his connection with Spain, I did not suppose the proposed Treaty to be incompatible with it: that I would not wish him to do any thing which should in the least injure his good faith: but that, if a connection with us and with Spain was incompatible, it was doubtless in his option to decide which of the two Powers he would be connected with.
          These misrepresentations are not the only reprehensible things we have seen in his conduct. He made a false pretext, “that the Indians were so much alarmed for their personal safety that they dared not trust themselves in our Camp and that two Towns were on the point of going home on the same account,” in order that we might go over and make our talk in their Camp. And indeed he insists, that though we were formerly, when connected with Britain, styled their father & older

brother; yet we are at present truly their younger Brother. The falsehood of the pretext that the Indians were so much alarmed for their safety that they dared not trust themselves in our Camp was clearly evinced yesterday. About 11 O’Clock almost or quite all the principal Chiefs of the Upper & Lower Towns (with a great number of Individuals) came over to shake hands with us, and to assure us in a long talk that they were not at all offended with us; that they desired peace very much; that, though they could not conclude a Peace without McGillivray their beloved man (who was sick), yet they had inculcated upon all their People to abstain from all hostility & plundering, under threats of the severest punishment. In short they seemed to consider a peace as mutually wished for, and, in fact, agreed upon, except in the forms. In answer we gave them assurances that the States entertained the most just & friendly dispositions towards them, and hoped that a Treaty might still be concluded before we seperated finally. We wished them to use their influence with McGillivray that he would return & renew the negotiation. For which purpose we informed them we were sending one more pressing Message to McGillivray by Genl Pickens & Mr Few: who went soon after to see him accordingly. Several of the Kings dined with us & remained untill night, with the greatest possible apparent good humour and indications of a sincere desire for Peace. The White Bird King spoke first in the name of the Whole. The Tellasee King, after dinner, made a long, and, as well as we could understand from an indifferent interpretation, a pathetic Oration to all the Kings, Head Men & People, urging the necessity of being in strict Amity with the Whites, as they prised their existence & every thing dear to them. All were greatly affected & some shed tears. The only great Representative from the Seminolies sent back, after he left us, a confirmation of the same good dispositions by the Interpreter. Upon the whole, I believe that no room for doubt was left in the mind of any one present, that, if a Peace shall not be concluded, the fault will rest with McGillivray alone. Who holds up in his coversations, as it best suits his convenience, that he does every thing himself in national affairs, or that he can do nothing with[out] humouring & consulting the Indians. It is a melancholly consideration to reflect that a whole Nation must sometimes perish for the sins of one man.
          
          I shall defer closing this letter, untill the return of Genl Pickens & Mr Few. While I feel a consciousness that our transactions will stand approved in the eye of reason & justice; I apprehend that we can never depend upon McGillivray, for his firm attachment to the interests of the United States. And yet I believe he regards the interests of the United States just as much as he does the interests of the Creek Nation. If I mistake not his character, his own importance & pecuniary emolument are the objects, which will altogether influence his conduct. It was held out in discourse yesterday by John Galphin, a Creature of McGillivray, that a pressing invitation has just been sent from the Spaniards (accompanied by a vast quantity of Ammunition) for McGillivray to come & treat with them. I fancy he now wavers between Spain & America: for which reason he wishes in all likelihood to postpone the farther negotiation with the latter untill the Spring. It is however questionable whether he has ever had a formal Treaty with, or received a genuine Commission from, the King of Spain. Probably his hopes have been much elevated lately, insomuch as to induce him to believe that he can obtain better terms for himself from the King, than from us.
          Genl Pickens & Mr Few are just now returned, and report, that they found McGillivray, not at the distance he was said to be, but on the other side of the Ockmulgee. He would not give the terms on which the Creeks would make Peace, or come back to renew the negotiations on the subject. He objected only to three Articles, being under the protection of the United States, not having a port perfectly free from duties, and the proposed boundary—but his objection seemed to be of the least weight with himself against the last. They fully coincide with me in opinion that he is determined to see, whether he cannot obtain more advantageous terms from Spain than from the United States. The fact is also said by these Gentlemen to be established that a large quantity of Arms & Ammunition has lately arrived in the Creek Nation, with a friendly Talk, from the Governor at Pensacola. McGillivray wrote us a letter in very general terms in which he affected to consider our first Draught of a Treaty, as our ultimatum. This was both contrary to his good sense, & to repeated positive assurances. We shall write to him by an Indian Trader to day very explicitly. and after taking such farther measures to ascertain facts as may be in our power; we shall

commence our Journey through North Carolina to New York. Thus the business seems to be terminated for the present, though not according to our wishes. With sentiments of the purest respect I have the honor to be My dear General Your most obliged & Most humble Servt
          
            D. Humphreys
          
        